DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9, 11-13, 15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al, US Patent Application Publication 2017/0207088 (as cited in previous Office Action) in view of Han et al, US Patent 6,352,921 (newly submitted).

Regarding claim 1, Kwon teaches a semiconductor processing method comprising: providing a boron-and-carbon-and-nitrogen-containing precursor [0029-0031] to a processing region of a semiconductor processing chamber, wherein a substrate 102 is disposed within the processing region of the semiconductor processing chamber; generating a capacitively-coupled plasma [0025] of the boron-and-carbon-and-nitrogen-containing precursor; and forming a boron-and-carbon-and-nitrogen-containing layer on the substrate, wherein the boron-and-carbon-and-nitrogen-containing layer 302 is characterized by a dielectric constant below or about 3.5 (Note: However, in reference to the claimed limitations of the boron-and-carbon-and-nitrogen-containing layer is characterized by a dielectric constant below or about 3.5., MPEP 2112.01(II) stated in composition claims, if the composition is physically the same, it must have the same properties. Since the reference of Kwon teaches a boron-and-carbon-and-nitrogen-containing layer, then the reference of Kwon teaches the limitation the boron-and-carbon-and-nitrogen-containing layer is characterized by a dielectric constant below or about 3.5. See figure 3 also).

Kwon fails to teach a plasma power below or about 500 W.

However, Han teaches using a plasma power from 110-250 W is appropriate for a capacitively-coupled plasma to form a layer that contains boron, carbon, and nitride. See column 6, lines 2-4.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Han with that of Kwon because a plasma power from 110-250 W is appropriate for a capacitively-coupled plasma to form a layer that contains boron, carbon, and nitride.

Regarding claims 2 and 3, Kwon teaches a pressure within the semiconductor processing chamber is maintained above or about 1 Torr while forming the boron-and-carbon-and-nitrogen-containing layer, wherein a pressure within the semiconductor processing chamber is maintained below or about 10 Torr while forming the boron-and-carbon-and-nitrogen-containing layer [0031].

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Regarding claim 5, Kwon teaches the boron-and-carbon-and-nitrogen-containing layer is characterized by a boron-to-nitrogen ratio of greater than or about 1:1 (Note: [0028] teaches about 25 wt% boron with 50 wt% carbon. This means at the most, the nitrogen is 25 wt%, which then meets the limitation of claim).

Regarding claim 6, Kwon and Han teach the boron-and-carbon-and-nitrogen containing layer is characterized by a boron concentration of greater than or about 40%, and wherein, once exposed to atmosphere, the boron-and-carbon-and-nitrogen-containing layer is characterized by an oxygen incorporation of less than or about 15%.

However, it has been held that the amount of boron and oxygen in the boron-and-carbon-and-nitrogen containing layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the amount of boron and oxygen in the boron-and-carbon-and-nitrogen containing layer claimed and the Prior Art shows amount of boron is 25 wt% [0028] and boron, carbon, and nitrogen make up at least 80% of the layer in [0030], it would have been obvious to one of ordinary skill in the art to select a suitable amount of boron and oxygen used in the method of Kwon.

The specification contains no disclosure of either the critical nature of the claimed boron and oxygen amount in the boron-and-carbon-and-nitrogen containing layer or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 7, Kwon fails to teach the boron-and- carbon-and-nitrogen-containing layer is characterized by a Young’s modulus of greater than or about 50 Gpa.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 9, Kwon teaches providing a nitrogen-containing precursor with the boron-and-carbon-and- nitrogen-containing precursor [0031].

Regarding claim 11, Kwon teaches a semiconductor processing method comprising: providing a boron-and-carbon-and-nitrogen-containing precursor [0029-0031] to a processing region of a semiconductor processing chamber, wherein a substrate 102 is disposed within the processing region of the semiconductor processing chamber; generating a capacitively-coupled plasma [0025] of the boron-and-carbon-and-nitrogen- containing precursor, wherein a pressure within the processing region of the semiconductor processing chamber is maintained between about 1 Torr and about 12 Torr [0031]; and forming a boron-and-carbon-and-nitrogen-containing layer 302 on the substrate (figure 3)

In regards to the pressure between 1 Torr and about 12 Torr, which is a case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Kwon fails to teach the plasma power level below or about 500 W

However, Han teaches using a plasma power from 110-250 W is appropriate for a capacitively-coupled plasma to form a layer that contains boron, carbon, and nitride. See column 6, lines 2-4.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Han with that of Kwon because a plasma power from 110-250 W is appropriate for a capacitively-coupled plasma to form a layer that contains boron, carbon, and nitride.

Regarding claim 12, Kwon teaches the boron- and-carbon-and-nitrogen-containing layer is characterized by a dielectric constant of less than or about 3 (Note: However, in reference to the claimed limitations of the boron-and-carbon-and-nitrogen-containing layer is characterized by a dielectric constant below or about 3., MPEP 2112.01(II) stated in composition claims, if the composition is physically the same, it must have the same properties. Since the reference of Kwon teaches a boron-and-carbon-and-nitrogen-containing layer, then the reference of Kwon teaches the limitation the boron-and-carbon-and-nitrogen-containing layer is characterized by a dielectric constant below or about 3 See figure 3 also).

Regarding claim 13, Kwon teaches the boron-and-carbon-and-nitrogen-containing layer is characterized by a carbon concentration of greater than or about 15% [0028].

Regarding claim 15, Kwon teaches the boron- and-carbon-and-nitrogen-containing layer is characterized by a boron-to-nitrogen ratio of greater than or about 1:1 (Note: [0028] teaches about 25 wt% boron with 50 wt% carbon. This means at the most, the nitrogen is 25 wt%, which then meets the limitation of claim).

Regarding claim 17, Kwon teaches  providing a nitrogen-containing precursor with the boron-and-carbon-and- nitrogen-containing precursor [0031].

Regarding claim 18, Kwon teaches a semiconductor processing method comprising: providing a boron-and-carbon-and-nitrogen-containing precursor [0029-0031] to a processing region of a semiconductor processing chamber, wherein a substrate 102 is disposed within the processing region of the semiconductor processing chamber, and wherein the boron-and-carbon- and-nitrogen-containing precursor is characterized by having at least two methyl moieties bonded with nitrogen ([0031]), which uses dimethylamine borane precursor) generating a capacitively-coupled plasma [0025] of the boron-and-carbon-and-nitrogen-containing precursor; and forming a boron-and-carbon-and-nitrogen-containing layer 302 on the substrate (figure 3).

Kwon fails to teach the plasma power level below or about 500 W

However, Han teaches using a plasma power from 110-250 W is appropriate for a capacitively-coupled plasma to form a layer that contains boron, carbon, and nitride. See column 6, lines 2-4.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Han with that of Kwon because a plasma power from 110-250 W is appropriate for a capacitively-coupled plasma to form a layer that contains boron, carbon, and nitride.

Regarding claim 19, Kwon teaches generating the capacitively-coupled plasma [0025] comprises forming a plasma, wherein a pressure within the processing region of the semiconductor processing chamber is maintained between about 1 Torr and about 12 Torr. [0031].

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).


Regarding claim 20, Kwon teaches the boron- and-carbon-and-nitrogen-containing layer is characterized by a dielectric constant of less than or about 3.5 (Note: this limitation of the claim is directed towards a composition of the layer being claimed. MPEP 2112.01(II) stated in composition claims, if the composition is physically the same, it must have the same properties. Since the combination of Kwon and Han teach  a boron-and-carbon-and-nitrogen-containing layer made with a plasma power less than 500W, then the references of Kwon and Han teach the limitation the boron-and-carbon-and-nitrogen-containing layer is characterized by a dielectric constant below or about 3.5. See figure 3 also). In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best.

Regarding claim 21, Kwon and Han teach the boron-and-carbon-and-nitrogen containing layer is characterized by a Young’s modulus of greater than or about 50 Gpa (Note: this limitation of the claim is directed towards a composition of the layer being claimed. MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since the combination of Kwon and Han teach  a boron-and-carbon-and-nitrogen-containing layer made with a plasma power less than 500W, then the references of Kwon and Han teach the boron-and-carbon-and-nitrogen containing layer is characterized by a Young’s modulus of greater than or about 50 Gpa. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best. 

Claims 8 and 14 /are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Han as applied to claims 1 and 11 above, and further in view of Westhoff et al, US Patent 6,482,477 (as cited in previous Office Action).

Regarding claims 8 and 14, Kwon and Han fail to teach forming a plasma of a nitrogen-containing precursor; and pre-treating the substrate with plasma effluents of the nitrogen-containing precursor prior to providing the boron-and-carbon-and-nitrogen-containing precursor.

Westhoff teaches forming a plasma of a nitrogen-containing precursor; and pre-treating the substrate with plasma effluents of the nitrogen-containing precursor prior to a deposition of a subsequently-formed layer (column 10, lines 51-56) as a means of promoting adhesion of subsequently-formed layer to the underlying layers. The combination of Westhoff with that of Kwon and Han would then teach the limitation of “pre-treating the substrate with plasma effluents of the nitrogen-containing precursor prior to providing the boron-and-carbon-and-nitrogen-containing precursor”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Westhoff with that of Kwon and Han because nitrogen plasma pre-treatments are generally used in the art to promote adhesion of subsequently-formed layer to the underlying layers.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Han as applied to claim 1 above, and further in view of Thompson et al, US Patent 10,083,834 (as cited in previous Office Action).

Regarding claim 10, Kwon and Han fail to teach exposing the boron-and-carbon-and-nitrogen containing layer to an anneal process characterized by a temperature above or about 750 °C.

Thompson teaches exposing the boron-and-carbon-and-nitrogen containing layer (column 5, line 2) to an anneal process characterized by a temperature above or about 750 °C (column 6, line 54-58) as a means to improve some of the parameters of the film.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thompson with that of Kwon and Han because annealing treatment is generally used in the art as a means to improve some of the parameters of the film.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Han as applied to claim 11 above, and further in view of Kosinova et al, “Chemical Composition of Boron Carbonitride Films Grown by Plasma-Enhanced Chemical Vapor Deposition from Trimethylamineborane” (as cited in previous Office Action).

Regarding claim 16, Kwon and Han fail to teach the boron-and-carbon-and-nitrogen-containing precursor is characterized by including at least three methyl moieties.

Kosinova teaches the boron-and-carbon-and-nitrogen-containing precursor is characterized by including at least three methyl moieties (title and abstract) because trimethylamineborane as a viable material that is used to make a boron-and-carbon-and-nitrogen-containing layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kosinova with that of Kwon and Han because trimethylamineborane as a viable and generally-known material that is used to make a boron-and-carbon-and-nitrogen-containing layer.

Response to Arguments

Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899